NUMBER 13-19-00101-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                          IN RE ROGELIO RODRIGUEZ


                       On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Hinojosa
         Memorandum Opinion by Chief Justice Contreras

       Relator Rogelio Rodriguez filed a petition for writ of mandamus and motion for stay

in the above cause on March 11, 2019.         Relator seeks to compel the recusal or

disqualification of the Honorable Inna Klein, who is presiding over the trial of the

underlying case.   Relator requests that we stay the trial court proceedings pending

resolution of this petition for writ of mandamus. The real party in interest, Will Newton,

M.D., has filed a response in opposition to the petition for writ of mandamus and motion

to stay.
       To obtain relief by writ of mandamus, a relator must establish that an underlying

order is void or a clear abuse of discretion and that no adequate appellate remedy exists.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). We determine

the adequacy of an appellate remedy by balancing the benefits of mandamus review

against the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig.

proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. As applicable to this

case, the denial of a motion to recuse can be reviewed only on appeal from a final

judgment; however, the denial of a motion to disqualify is reviewed by mandamus and

may be appealed in accordance with other law. See TEX. R. CIV. P. 18a(j); In re O'Connor,

92 S.W.3d 446, 450 (Tex. 2002) (orig. proceeding); In re Union Pac. Res. Co., 969 S.W.2d
427, 428 (Tex. 1998) (orig. proceeding); In re Wilhite, 298 S.W.3d 754, 757 (Tex. App.—

Houston [1st Dist.] 2009, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the record and applicable law, the motion for stay, and the response to the petition for writ

of mandamus and motion for stay, is of the opinion that relator has not met his burden to

obtain relief. Accordingly, we deny the petition for writ of mandamus and motion for stay

without prejudice.

                                                                DORI CONTRERAS
                                                                Chief Justice

Delivered and filed the
11th day of March, 2019.




                                               2